DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 10/28/2021 which has been entered. No Claims have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-20 are still pending in this application, with Claims 1 and 12 being independent.

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-7, 9, 12, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anand (2020/0322483 A1) in view of RAO et al (2019/0037081 A1).
As per Claim 1, Anand teaches a computer-implemented method for caller verification, the method comprising: receiving, by a computer, carrier metadata for a current call originated at a calling device (Figure 1 – References 101 and 105; Figure 2 – Reference 201; Page 2, Paragraph [0033]; Page 3, Paragraph [0035]; Page 4, Paragraphs [0040] – [0045]).  (Note: In paragraph [0040], Anand described a call information extraction unit extracting information from an incoming call [e.g. network call line information [N-CLI], presentation call line information [P-CLI], routing information [OPC – originating point code/SIP headers], call geographic information, CLI [MSISDN – mobile station international subscriber directory number])

(Note: In paragraphs [0065] and [0066], Anand describes how the fraud scoring unit determines a fraud score based on individual confidence scores associated with multiple categories. In paragraph [0075], Anand describes the fraud scoring engine determining a numeric trust score for each trust factor indicating a degree of confidence for that trust factor. These numeric trust scores are combined to give an overall fraud score for the call)
Anand does not teach receiving, by the computer from an analytics database, probability data for derived metadata based upon the carrier metadata, wherein the probability data indicates a probability of occurrence of values of derived metadata with respect to values in carrier metadata. However, Rao teaches receiving, by the computer from an analytics database, probability data for derived metadata based upon the carrier metadata, wherein the probability data indicates a probability of occurrence of values of derived metadata with respect to values in carrier metadata (Page 4, Paragraph [0062]; Page 5 – Table 1; Page 8, Paragraphs [0089] and [0094]; Page 9, Paragraphs [0096] and [0098]).
(Note: In paragraph [0089], Rao describes a call detail record [CDR] analytics module as a fraud detection module tasked with identifying anomalous and incongruent call behavior [probability of fraudulent activity]. Rao also describes historical data mining to determine whether a call is a phishing attempt. In paragraph [0094], Rao describes a predictive analytics 
(Note: In paragraphs [0096] and [0098], Rao describes a history database that contains significant details of each interaction made by a caller [i.e. call metadata]. The history database is used for fraud detection purposes as historical data retrieved from the history database is used in combination with live call data [i.e. probability of occurrence of values of derived metadata with respect to values in carrier metadata)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Anand with the method as taught by Rao to return the trust, credibility, and security to incoming telephone calls by discovering and reporting on inaccurate ANI information in-line with a call in progress, allowing trust to be correctly placed in real time that the ANI information has not been altered or set incorrectly or "spoofed" by the caller.
As per Claims 3 and 14, the combination of Anand and Rao teaches detecting, by the computer, the current call as fraudulent in response to determining that the risk score satisfies a fraud threshold (Rao: Page 9, Paragraph [0100]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Anand with the method as taught by Rao to return the trust, credibility, and security to incoming telephone calls by discovering and reporting on inaccurate ANI information in-line with a call in progress, allowing trust to be correctly placed in real time that the ANI information has not been altered or set incorrectly or "spoofed" by the caller.
As per Claim 4, the combination of Anand and Rao teaches retrieving, by the computer, from a telephony database the derived metadata associated with a purported caller identifier 
As per Claim 5, Anand teaches wherein at least one carrier metadata value indicates at least one of: Jurisdiction Information Parameter (JIP), Originating Line Information (OLI), P- Asserted-Identity, an originating switch, an originating trunk, and Caller ID (Page 4, Paragraphs [0043], [0045] and [0048]). (Note: Anand describes the use of SIP headers, routing information, calling line identifier, P-Asserted Identity Header)
As per Claim 6, Anand teaches wherein at least one derived metadata value indicates at least one of: a carrier, a geographic location, and a line type (Table A – Call Type: Page 4, Paragraph [0044]; Page 8, Paragraph [0076]). Rao additionally teaches a carrier code as shown in Table 1.
As per Claims 7 and 16, Anand teaches wherein the probability data comprises one or more probability lookup tables, each respective lookup table indicating a distribution percentage that each of the values of the derived metadata corresponds to each of the values of carrier metadata (Tables A-C: Page 8, Paragraph [0075] – Page 9, Paragraph [0078]).
As per Claims 9 and 18, Anand teaches wherein the probability data comprises one or more feature vectors associated with the current call, each feature vector indicating a probability of occurrence of the values of the carrier metadata and the values of derived metadata (Tables A, 
As per Claim 12, the combination of Anand and Rao teaches a method as described in Claim 1. Anand also teaches a system comprising: an analytics database comprising a non-transitory storage medium configured to store probability data for derived metadata (Figure 2 – References 205, 209 and 211; Page 7, Paragraphs [0064] – [0066]; Page 11, Paragraph [0097]); and a processor (Page 11, Paragraph [0097]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Anand with the method and system as taught by Rao to return the trust, credibility, and security to incoming telephone calls by discovering and reporting on inaccurate ANI information in-line with a call in progress, allowing trust to be correctly placed in real time that the ANI information has not been altered or set incorrectly or "spoofed" by the caller.
As per Claim 15, the combination of Anand and Rao teaches wherein the server is further configured to retrieve from a telephony database the derived metadata associated with a purported caller identifier (Caller ID) in the carrier metadata received with the current call (Rao: Page 4, Paragraph [0062]; Page 5, Paragraph [0064]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Anand with the system as taught by Rao to return the trust, credibility, and security to incoming telephone calls by discovering and reporting on inaccurate ANI information in-line with a call in progress, allowing trust to be correctly .

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Anand (2020/0322483 A1) in view of RAO et al (2019/0037081 A1) as applied to Claims 1 and 12 above, and further in view of Degeorgis et al (10,887,457 B1).
As per Claims 2 and 13, the combination of Anand and Rao teaches the method and system according to Claims 1 and 12; but does not teach verifying, by the computer, the calling device in response to determining that the risk score satisfies a verification threshold that the carrier metadata for the current call is associated with a verified calling device. However, Degeorgis teaches verifying, by the computer, the calling device in response to determining that the risk score satisfies a verification threshold that the carrier metadata for the current call is associated with a verified calling device (Column 5, Lines 35-58).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Anand and Rao with the method and system as taught by Degeorgis to inform a called party as to the likelihood that a calling party is actually who the calling party represents themselves to be enabling the calling party to make an educated decision as to whether or not to answer the incoming communication. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anand (2020/0322483 A1) in view of RAO et al (2019/0037081 A1) as applied to Claims 7 and 16 above, and further in view of GILMORE et al (2018/0020021 A1).
As per Claims 8 and 17, the combination of Anand and Rao teaches the method and system of Claims 7 and 16; but does not teach updating, by the computer, a probability lookup 
However, Gilmore teaches updating, by the computer, a probability lookup table for derived metadata based upon values of corresponding carrier metadata received from a records database (Page 9, Paragraph [0099]). (Note: Modifying the risk analytics system described by Gilmore to use the carrier metadata described by Anand and Rao as an input generates results which are then used to update probability distribution tables [i.e. probability lookup tables])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Anand with the method and system as taught by Gibson to enables rapid detection of cyber security incidents using, for example, workflow automation to scrutinize computer security messages while enriching those messages with contextual information that can be shared in real time with stakeholders or security personnel.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anand (2020/0322483 A1) in view of RAO et al (2019/0037081 A1) as applied to Claims 9 and 18 above, and further in view of Cox et al (8,238,532 B1).
As per Claim 10, the combination of Anand and Rao teaches method and system according to Claims 9 and 18 as described above. Anand also teaches applying, by the computer, a machine-learning model to the feature vectors of the plurality of calls identified as fraudulent and to the feature vectors of the plurality of calls identified as non-fraudulent to generate the trained machine-learning model as described in Claim 9.
The combination of Anand and Rao does not teach wherein at least one database configured to store feature vectors for a plurality of calls, and wherein each call is associated 16, 17, 19 and 20; Column 10, Line  22 – Column 11, Line 6).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Anand and Rao with the method and system as taught by Cox to address called parties reluctance to answer incoming communications from unfamiliar calling addresses by confirming whether or not the calling party identifier is accurate and truthful prior to the call being answered by the called party.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anand (2020/0322483 A1) in view of RAO et al (2019/0037081 A1), and further in view of Cox et al (8,238,532 B1) as applied to Claims 10 and 19  above, and further in view of Chandrasekaran et al (2019/0141183 A1).
As per Claims 11 and 20, the combination of Anand, Rao and Cox teaches the method and system according to Claims 10 and 19; but does not teach selecting, by the computer, from a records database call data for two or more prior calls, wherein the computer selects carrier metadata for a first prior call and derived metadata for a second prior call; and generating, by the computer, synthetic call data for a synthetic call, the synthetic call data comprising the carrier metadata of the first prior call, the derived metadata of the second prior call, and a second label indicating the synthetic call data is fraudulent, wherein the machine-learning model is trained using the prior call data in a records database and the synthetic call data.

(Note: In paragraph [0021], Chandrasekaran describes training a machine learning model using a plurality of training data sets containing a plurality of fraudulent calls intermixed with a plurality of non-fraudulent calls and extracting one or more feature templates from the training data that contain characteristics associated with a fraudulent call. Cox describes a real time pattern database and an expected pattern baseline database as described in Claim 10. Carrier metadata is also described by Anand as described in Claim 1 above)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Anand, Rao and Cox with the method and system as taught by Chandrasekaran to circumvent fraudulent actors seeking to engage in social engineering attacks to obtain personally identifying information to compromise unsuspecting account owners in an attempt to profit from identity theft.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Merchant et al (10,938,982 B1), Rao et al (10,091,349 B1), RAO et al (2019/0020757 A1), Singh et al (10.366,231 B1), Goradia (10,805,340 B1),  LU et al (2018/0295140 A1), .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/KHARYE POPE/Examiner, Art Unit 2652